HEDRICK, Chief Judge.
The record before us affirmatively discloses that plaintiffs filed an adversary proceeding in the United States Bankruptcy Court for the Middle District of North Carolina alleging that defendants Dairymen, Inc., Northwestern Bank, and Chore-Boy, Inc., had negligently violated an automatic stay in bankruptcy by removing dairy equipment from a farm operated by plaintiffs Hutchinsons and that defendants’ conduct constituted an unfair and deceptive trade practice. On 19 October 1984, United States Bankruptcy Judge James B. Wolfe, Jr., entered an order dismissing plaintiffs’ complaint against defendants Dairymen, Inc., Northwestern Bank and Chore-Boy, Inc. On 5 June 1985, the judgment *718of the bankruptcy court was affirmed by United States District Judge Frank W. Bullock, Jr. We hold that the judgment of the United States District Court is res judicata as to plaintiffs’ claim. The record discloses an insurmountable bar to plaintiffs’ claim and therefore the trial court’s entry of summary judgment for defendants was proper.
Affirmed.
Judges Arnold and Eagles concur.